OPINION
HOWARD, Judge.
Pursuant to a plea agreement, appellant pled guilty to promoting prison contraband, a class 5 felony, by possessing $111.75 in cash while confined in the Safford facility of the Arizona State Prison. On appeal, appellant claims the prison contraband statutes, A.R.S. §§ 13-2501(1) and 13-2505(A), are unconstitutionally vague because it is not clear that money is proscribed by the *517statute. However, appellant pled guilty to the charge and his guilty plea waived all nonjurisdictional defenses. State v. Cana-dy, 116 Ariz. 296, 569 P.2d 238 (1977); State v. Fritz, 157 Ariz. 139, 755 P.2d 444 (App.1988). It has been held that a challenge to the constitutionality of a statute is a nonjurisdictional defense. United States v. Burke, 694 F.2d 632 (9th Cir.1982); Shaffer v. United States, 435 F.2d 168 (9th Cir.1970). We conclude that by entering into the plea agreement, appellant has waived any challenge as to the constitutionality of the statute.
We have reviewed the entire record before us and have found that appellant made a knowing, intelligent and voluntary plea to the charge, for which a sufficient factual basis was established. Our review of the entire record for fundamental, reversible error has revealed none. Therefore, the judgment of conviction and the sentence imposed are affirmed.
ROLL, P.J., and HATHAWAY, J., concur.